DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/21/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Huo et al. (US 2006/0134461 A1), Kondakova et al. (JP 2008-524848 A1), and Mori et al. (US 2010/0090238 A1) as set forth in the Non-Final Rejection filed 09/23/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Huo et al. (US 2006/0134461 A1), Kondakova et al. (JP 2008-524848 A), and Mori et al. (US 2010/0090238 A1).
	Regarding Claims 1 and 2, Parton et al. discloses the following organic electroluminescent (EL) device:	

    PNG
    media_image1.png
    383
    825
    media_image1.png
    Greyscale

(Fig. 1) comprising (in this order):  anode, hole-transporting layer (HTL), light-emitting layer (LEL), electron-transporting layer (ETL), and cathode.  The light-emitting layer comprises host material doped with guest material(s); the host material comprises a mixture of hole-transporting and electron-transporting materials (first and second host materials, respectively), while the guest material(s) is chosen from fluorescent and phosphorescent compounds ([0107]).  The bandgap energies of the host materials are larger than that of the guest (dopant) material(s) ([0108]).  Parton et al. further discloses the use of metal chelated oxinoid compounds as materials comprising the electron-transporting layer ([0141]).  However, Parton et al. does not explicitly disclose 1) the wt% of the second host material, 2) the energy limitations between the host and dopant materials, nor 3) a delayed fluorescent dopant as recited by the Applicant. 


Regarding point 3, Mori et al. discloses a “high-efficiency” organic EL device comprising a light-emitting layer which comprises a delayed fluorescent emitting material such as [Cu(tsmp)]2; the emitting materials are dopant materials (which are combined with host material in the individual light-emitting layers) ([0081]).  It would have been obvious to incorporate such delayed fluorescent dopant materials as disclosed by Mori et al. as (one of the fluorescent) dopant material(s) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. 
It is also the position of the Office that the organic EL device as disclosed by Parton et al. in view of Huo et al., Kondakova et al., and Mori et al. would inherently read on the HOMO/LUMO limitations as recited by the Applicant.  Notice that Parton et al. explicitly discloses the use of a mixture of a hole-transporting material in combination with an electron-transporting material as host material ([0107]); this would inherently result in the HOMO of the hole-transporting material to be shallower than that of the electron-transporting material (in order to accept holes), and the LUMO of the electron-transporting material to be deeper than that of the hole-transporting material (in order to accept electrons) (see page 7 of the Applicant’s arguments filed 03/29/21).  This necessity, combined with the fact that the organic EL device as disclosed by Parton et al. in view of Huo et al., Kondakova et al., and Mori et al. too uses a delayed fluorescence dopant material of various types with a small band gap (see ([0045]-[0046] of Mori et al.) (with a triplet excited state energy level that is lower than either of the host materials), would allow one of ordinary skill in the art to easily produce, during the normal course of experimentation, the Applicant’s invention.

	Regarding Claim 3, notice that the upper half of the light-emitting layer (“LEL”) in the organic EL device of Parton et al. is inherently electron-transporting and comprises the second (electron-transporting) host material.

Claims 4 and 5, Parton et al. in view of Huo et al. and Kondakova et al. does not explicitly disclose the second host material of general formula (1) as recited by the Applicant.
Kondakova et al. discloses the use of substituted triazines as the electron-transporting host material(s), including the following:

    PNG
    media_image2.png
    255
    276
    media_image2.png
    Greyscale

(2,4,6-tris(1,1’:3’,1”-terphenyl-5’-yl)-1,3,5-triazine) ([0104]) such that n1-3 = 1, n11-13 = 0, and Ar1-3 = unsubstituted aryl group (phenyl) of General Formula (2) as defined by the Applicant.  It would have been further obvious to incorporate the above compound as disclosed by Kondakova et al. as the electron-transporting host material in the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. and Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al., which discloses a viable electron-transporting host material (which is also combined with hole-transporting host material and doped with fluorescent dopant material(s)), which also allows the construction of a highly efficient organic EL device.

	Regarding Claims 6-9, Parton et al. discloses the use of metal chelated oxinoid compounds as material comprising the electron-transporting layer ([0141]).  Also notice that the upper half of the light-emitting layer (“LEL”) in the organic EL device of Parton 
	Kondakova et al. discloses metal-chelated oxinoid compounds (i.e., chelates of 8-quinolinol or 8-hydroxyquinoline) such as lithium oxide (lithium(8-quinolinolato)) for use in the electron-transporting layer which exhibit “high levels of performance” ([0331], [0332], [0338]).  It would have been obvious to incorporate such compounds (including lithium oxide) as disclosed by Kondakova et al. to the electron-transporting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. and Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al. which teaches that such compounds for the electron-transporting layer exhibit high levels of performance. 

Response to Arguments
7.	The Applicant argues on page 6 that Huo et al. (and the other cited prior art) teaches that the second co-host may be 40-90 wt%, which is outside the 20 wt% or less as required by the Applicant’s claim.  The Applicant further relies on unexpected data to show “surprisingly remarkable effects” caused by 20 wt% or less of the second host material.  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, notice that Huo et al. is not certain that the optimal concentration of the hole-transporting co-host would always be at 0-60 wt% of the total of the hole- and electron-transporting host materials; Huo et al. explicitly recites that experimentation (i.e., testing outside of the 10-60 wt% range) may be necessary ([0156]).  It is the position of the Office that one of ordinary skill in the art would clearly interpret the 10-60 wt% range to be tentative and that testing outside of the 10-60 wt% range (which includes greater than or equal to 80 wt% of the hole-transporting co-host) during the normal course of experimentation would have been predictable with a reasonable expectation of success.  Regardless, notice that Parton et al. discloses that the hole-transporting host material (first host material) in the light-emitting layer is equivalent to the hole-transporting material used in the hole-transporting layer ([0107]).  Hence, if the light-emitting layer can be defined as the LEL (109) plus any arbitrary (and adjacent) thickness portion of the HTL (107) (since the resulting bilayer is itself a “layer” that is light-emitting; see dotted line in Fig. 1 of Parton et al. below):

    PNG
    media_image3.png
    373
    825
    media_image3.png
    Greyscale

, the 20 wt% limitation would inherently be met (depending on the thickness of that arbitrary portion).  Secondly, the Office finds the data unpersuasive as it is not commensurate with the scope of the claims (notice particularly the broadness of Claim 1).

8.	The Applicant argues on page 8 that the Examiner’s statement of obviousness of modifying the AlQ3 layer “to contain ’20 wt% or less’ of an electron transporting material (second co-host) and 80 wt% or more of a hole transporting material (first co-host) in view of Huo ‘461” is wrong as there would be a migration of holes into the modified 3) would exist (and remain unmodified).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786